 



Exhibit 10.1
ELECTRIC CITY CORP.
SECURITIES PURCHASE AGREEMENT
November 22, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   Agreement to Sell and Purchase     1  
2.   Fees and Warrant     1   3.   Closing, Delivery and Payment     2       3.1
 
Closing
    2       3.2  
Delivery
    2   4.   Representations and Warranties of the Company     2       4.1  
Organization, Good Standing and Qualification
    2       4.2  
Subsidiaries
    3       4.3  
Capitalization; Voting Rights
    3       4.4  
Authorization; Binding Obligations
    4       4.5  
Liabilities
    4       4.6  
Agreements; Action
    4       4.7  
Obligations to Related Parties
    5       4.8  
Changes
    5       4.9  
Title to Properties and Assets; Liens, Etc.
    6       4.10  
Intellectual Property
    7       4.11  
Compliance with Other Instruments
    7       4.12  
Litigation
    7       4.13  
Tax Returns and Payments
    8       4.14  
Employees
    8       4.15  
Registration Rights and Voting Rights
    8       4.16  
Compliance with Laws; Permits
    9       4.17  
Environmental and Safety Laws
    9       4.18  
Valid Offering
    9       4.19  
Full Disclosure
    9       4.20  
Insurance
    10       4.21  
SEC Reports
    10       4.22  
Listing
    10       4.23  
No Integrated Offering
    10       4.24  
Stop Transfer
    10       4.25  
Dilution
    10  

-i-



--------------------------------------------------------------------------------



 



                              Page   5.   Representations and Warranties of the
Purchasers     11       5.1  
Requisite Power and Authority
    11       5.2  
Investment Representations
    11       5.3  
Purchaser Bears Economic Risk
    11       5.4  
Acquisition for Own Account
    11       5.5  
Purchaser Can Protect Its Interest
    12       5.6  
Accredited Investor
    12       5.7  
Legends
    12       5.8  
No Shorting
    12   6.   Covenants of the Company     13       6.1  
Stop-Orders
    13       6.2  
Listing
    13       6.3  
Market Regulations
    13       6.4  
Reporting Requirements
    13       6.5  
Use of Funds
    14       6.6  
Access to Facilities
    14       6.7  
Taxes
    14       6.8  
Insurance
    14       6.9  
Intellectual Property
    14       6.10  
Properties
    14       6.11  
Confidentiality
    15       6.12  
Required Approvals
    15       6.13  
Reissuance of Securities.
    15       6.14  
Opinion
    15   7.   Covenants of the Purchaser     15       7.1  
Confidentiality
    15       7.2  
Non-Public Information
    16   8.   Covenants of the Company and Purchasers Regarding Indemnification
    16       8.1  
Company Indemnification
    16       8.2  
Purchaser’s Indemnification
    16  

-ii-



--------------------------------------------------------------------------------



 



                              Page       8.3  
Procedures
    16   9.   Conversion of Convertible Note     17       9.1  
Mechanics of Conversion
    17       9.2  
Maximum Conversion
    18   10.   Registration Rights     18       10.1  
Registration Rights Granted
    18       10.2  
Indemnification
    18       10.3  
Offering Restrictions
    20   11.   Miscellaneous     20       11.1  
Governing Law
    20       11.2  
Survival
    21       11.3  
Successors
    21       11.4  
Entire Agreement
    21       11.5  
Severability
    21       11.6  
Amendment and Waiver
    21       11.7  
Delays or Omissions
    22       11.8  
Notices
    22       11.9  
Attorneys’ Fees
    22       11.10  
Titles and Subtitles
    22       11.11  
Facsimile Signatures; Counterparts
    22       11.12  
Broker’s Fees
    22       11.13  
Construction
    22  

-iii-



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is made and entered
into as of November 22, 2005, by and between Electric City Corp., a Delaware
corporation (the “Company”), and Laurus Master Fund, Ltd., a Cayman Islands
company (the “Purchaser”).
Recitals
     Whereas, the Company has authorized the sale to the Purchaser of a
Convertible Term Note in the aggregate principal amount of Five Million Dollars
$5,000,000 (the “Note”), which Note is convertible into shares of the Company’s
common stock, $0.0001 par value per share (the “Common Stock”) at a fixed
conversion price of $1.16 per share of Common Stock (“Fixed Conversion Price”);
     Whereas, the Company has also authorized issuance of a warrant to the
Purchaser to purchase up to 2,000,000 shares of the Company’s Common Stock in
connection with Purchaser’s purchase of the Note;
     Whereas, Purchaser desires to purchase the Note and Warrant on the terms
and conditions set forth herein; and
     Whereas, the Company desires to issue and sell the Note and Warrant to
Purchaser on the terms and conditions set forth herein.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1.      Agreement to Sell and Purchase. Pursuant to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 3), the Company agrees to sell to the Purchaser, and the Purchaser
hereby agrees to purchase from the Company the Note in the amount of $5,000,000,
convertible into shares of the Company’s Common Stock in accordance with the
terms of the Note and this Agreement. The Note purchased on the Closing Date
shall be known as the "Offering.” A form of the Note is annexed hereto as
Exhibit A. The Note will have a Maturity Date (as defined in the Note) forty
eight months from the date of issuance. Collectively, the Note and Warrant (as
defined in Section 2) and Common Stock issuable in payment of the Note, upon
conversion of the Note and upon exercise of the Warrant are referred to as the
“Securities”.
     2.      Fees and Warrant. On the Closing Date:

1



--------------------------------------------------------------------------------



 



                (a) In connection with the Offering the Company will issue and
deliver to the Purchaser a Warrant to purchase 2,000,000 shares of Common Stock
(the “Warrant”). The Warrant must be delivered on the Closing Date. The form of
Warrant is annexed hereto as Exhibit B. All the representations, covenants,
warranties, undertakings, and indemnification, and other rights made or granted
to or for the benefit of the Purchaser by the Company are hereby also made and
granted in respect of the Warrant and shares of the Company’s Common Stock
issuable upon exercise of the Warrant (the “Warrant Shares”).
                (b) Upon execution and delivery of this Agreement by the Company
and Purchaser , the Company shall pay to Laurus Capital Management, LLC, manager
of Purchaser (i) a closing payment in an amount equal to three and six tenths
percent (3.60%) of the aggregate principal amount of the Note. The foregoing fee
is referred to herein as the “Closing Payment”.
                (c) The Company shall reimburse the Purchaser for its reasonable
expenses (including legal fees and expenses) incurred in connection with the
preparation and negotiation of this Agreement and the Related Agreements (as
hereinafter defined), and expenses incurred in connection with the Purchaser’s
due diligence review of the Company and its Subsidiaries (as defined in
Section 4.2) and all related matters. Amounts required to be paid under this
Section 2(c) will be paid on the Closing Date and shall be $45,000 for such
expenses referred to in this Section 2(c). Additional due diligence costs, if
any, will be approved by the Company in advance
                (d) The Closing Payment, legal fees and due diligence fees (net
of deposits previously paid by the Company shall be paid at closing out of funds
held pursuant to a Funds Escrow Agreement of even date herewith among the
company, Purchaser, and an Escrow Agent (the “Funds Escrow Agreement”) and a
disbursement letter (the “Disbursement Letter”).
     3.      Closing, Delivery and Payment.
               3.1      Closing. Subject to the terms and conditions herein, the
closing of the transactions contemplated hereby (the “Closing”), shall take
place on the date hereof, at such time and place as the Company and Purchaser
may mutually agree (such date is hereinafter referred to as the “Closing Date”).
               3.2      Delivery. Pursuant to the Funds Escrow Agreement in the
form attached hereto as Exhibit C, at the Closing on the Closing Date, the
Company will deliver to the Purchaser, among other things, the Note in the form
attached as Exhibit A representing the principal amount of $5,000,000 and the
Warrant in the form attached as Exhibit B in the Purchaser’s name representing
2,000,000 Warrant Shares and the Purchaser will deliver to the Company, among
other things, the amounts set forth in the Disbursement Letter by wire transfer.
     4.      Representations and Warranties of the Company.
     The Company hereby represents and warrants to the Purchaser as of the date
of this Agreement as set forth below, which disclosures are supplemented by, and
subject to the

2



--------------------------------------------------------------------------------



 



Company’s filings under the Securities Exchange Act of 1934 (collectively, the
“Exchange Act Filings”), copies of which have been provided to the Purchaser.
               4.1      Organization, Good Standing and Qualification. Each of
the Company and each of its Subsidiaries is a corporation, partnership or
limited liability company, as the case may be, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization. Each of
the Company and each of its Subsidiaries has the corporate, limited liability
company or partnership, as the case may be, power and authority to own and
operate its properties and assets and, insofar as it is or shall be a party
thereto, to (1) execute and deliver (i) this Agreement, (ii) the Note and the
Warrant to be issued in connection with this Agreement, (iii) the Master
Security Agreement dated as of the date hereof between the Company, certain
Subsidiaries of the Company and the Purchaser (as amended, modified and/or
supplemented from time to time, the “Master Security Agreement"), (iv) the
Registration Rights Agreement relating to the Securities dated as of the date
hereof between the Company and the Purchaser (as amended, modified and/or
supplemented from time to time, the “Registration Rights Agreement"), (v) the
Subsidiary Guaranty dated as of the date hereof made by certain Subsidiaries of
the Company (as amended, modified and/or supplemented from time to time, the
“Subsidiary Guaranty"), (vi) the Stock Pledge Agreement dated as of the date
hereof among the Company, certain Subsidiaries of the Company and the Purchaser
(as amended, modified and/or or supplemented from time to time, the “Stock
Pledge Agreement"), (vii) the Funds Escrow Agreement dated as of the date hereof
among the Company, the Purchaser and the escrow agent referred to therein,
substantially in the form of Exhibit D hereto (as amended, modified and/or
supplemented from time to time, the “Escrow Agreement") and (viii) all other
documents, instruments and agreements entered into in connection with the
transactions contemplated hereby and thereby (the agreements referenced to in
the preceding clauses (ii) through (viii), collectively, the “Related
Agreements"); (2) issue and sell the Note and the shares of Common Stock
issuable upon conversion of the Note (the “Note Shares"); (3) issue and sell the
Warrant and the Warrant Shares; and (4) carry out the provisions of this
Agreement and the Related Agreements and to carry on its business as presently
conducted. Each of the Company and each of its Subsidiaries is duly qualified
and is authorized to do business and is in good standing as a foreign
corporation, partnership or limited liability company, as the case may be, in
all jurisdictions in which the nature or location of its activities and of its
properties (both owned and leased) makes such qualification necessary, except
for those jurisdictions in which failure to do so has not, or could not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company and its
Subsidiaries, taken individually and as a whole (a “Material Adverse Effect").
               4.2      Subsidiaries. The Company owns all of the issued and
outstanding capital stock of Great Lakes Controlled Energy Corporation, a
Delaware corporation, and of Maximum Performance Group, Inc., a Delaware
corporation. The Company does not own or control any equity security or other
interest of any other corporation, limited partnership or other business entity.

3



--------------------------------------------------------------------------------



 



          4.3      Capitalization; Voting Rights.
                (a) The authorized capital stock of the Company, as of the date
hereof consists of 205,000,000 shares, of which 53,306,732 are shares of Common
Stock, par value $0.0001 per share, 34,152,021 shares of which are issued and
outstanding, and 5,000,000 are shares of preferred stock, par value $0.01 per
share of which 232,763 shares are issued outstanding.
                (b) Except as disclosed on Schedule 4.3, other than (i) the
shares reserved for issuance under the Company’s stock option plans; and
(ii) shares which may be granted pursuant to this Agreement and the Related
Agreements, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
stockholder agreements, or arrangements or agreements of any kind for the
purchase or acquisition from the Company of any of its securities. Except as
disclosed on Schedule 4.3, neither the offer, issuance or sale of the Note or
Warrant, or the issuance of any of the Note Shares or Warrant Shares, nor the
consummation of any transaction contemplated hereby will result in a change in
the price or number of any securities of the Company outstanding, under
anti-dilution or other similar provisions contained in or affecting any such
securities.
                (c) All issued and outstanding shares of the Company’s Common
Stock (i) have been duly authorized and validly issued and are fully paid and
nonassessable and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.
                (d) The rights, preferences, privileges and restrictions of the
shares of the Common Stock are as stated in the Company’s Certificate of
Incorporation (the “Charter”). The Note Shares and Warrant Shares have been duly
and validly reserved for issuance. When issued in compliance with the provisions
of this Agreement, the Note, the Warrant and the Company’s Charter, the
Securities will be validly issued, fully paid and nonassessable, and will be
free of any liens or encumbrances; provided, however, that the Securities may be
subject to restrictions on transfer under state and/or federal securities laws
as set forth herein or as otherwise required by such laws at the time a transfer
is proposed, and may be subject to liens or encumbrances (if any) created by the
Purchasers.
          4.4      Authorization; Binding Obligations. All corporate action on
the part of the Company, its officers and directors necessary for the
authorization of this Agreement and the Related Agreements, the performance of
all obligations of the Company hereunder at the Closing and, the authorization,
sale, issuance and delivery of the Note and Warrant has been taken or will be
taken prior to the Closing. The Agreement and the Related Agreements, when
executed and delivered and to the extent it is a party thereto, will be valid
and binding obligations of the Company enforceable in accordance with their
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (b) general principles of equity that
restrict the availability of equitable or legal remedies. The sale of the Note
and the subsequent conversion of the Note into Note Shares are not and will not
be subject to any preemptive rights or rights of first refusal that have not
been properly waived or complied with. The issuance of the Warrant and the
subsequent exercise of the Warrant for Warrant Shares are not and will not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.

4



--------------------------------------------------------------------------------



 



          4.5      Liabilities. The Company, to the best of its knowledge, has
no material contingent liabilities, except current liabilities incurred in the
ordinary course of business and liabilities disclosed in any Exchange Act
Filings.
          4.6      Agreements; Action. Except as set forth on Schedule 4.6 or as
disclosed in any Exchange Act Filings:
                (a) There are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
the Company is a party or to its knowledge by which it is bound which may
involve (i) obligations (contingent or otherwise) of, or payments to, the
Company in excess of $50,000 (other than obligations of, or payments to, the
Company arising from purchase or sale agreements entered into in the ordinary
course of business), or (ii) the transfer or license of any patent, copyright,
trade secret or other proprietary right to or from the Company (other than
licenses arising from the purchase of “off the shelf” or other standard
products), or (iii) provisions restricting the development, manufacture or
distribution of the Company’s products or services, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.
                (b) Since September 30, 2005, the Company has not (i) declared
or paid any dividends, or authorized or made any distribution upon or with
respect to any class or series of its capital stock, (ii) incurred any
indebtedness for money borrowed or any other liabilities (other than ordinary
course obligations) individually in excess of $50,000 or, in the case of
indebtedness and/or liabilities individually less than $50,000, in excess of
$100,000 in the aggregate, (iii) made any loans or advances to any person not in
excess, individually or in the aggregate, of $100,000, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business.
                (c) For the purposes of subsections (a) and (b) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated therewith) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.
          4.7      Obligations to Related Parties. Except as set forth on
Schedule 4.7, there are no obligations of the Company to officers, directors,
stockholders or employees of the Company other than (a) for payment of salary
for services rendered and for bonus payments, (b) reimbursement for reasonable
expenses incurred on behalf of the Company, (c) for other standard employee
benefits made generally available to all employees (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company) and (d) obligations listed in the Company’s financial
statements or disclosed in any of its Exchange Act Filings. Except as described
above or in the Company’s Exchange Act filings or set forth on Schedule 4.7,
none of the officers, directors or, to the best of the Company’s knowledge, key
employees or stockholders of the Company or any members of their immediate

5



--------------------------------------------------------------------------------



 



families, are indebted to the Company, individually or in the aggregate, in
excess of $50,000 or have any direct or indirect ownership interest in any firm
or corporation with which the Company is affiliated or with which the Company
has a business relationship, or any firm or corporation which competes with the
Company, other than passive investments in publicly traded companies
(representing less than 1% of such company) which may compete with the Company.
Except as described above, no officer, director or stockholder, or any member of
their immediate families, is, directly or indirectly, interested in any material
contract with the Company and no agreements, understandings or proposed
transactions are contemplated between the Company and any such person. Except as
set forth on Schedule 4.7, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.
          4.8      Changes. Since September 30, 2005, except as disclosed in any
Exchange Act Filing or in any Schedule to this Agreement or to any of the
Related Agreements, there has not been:
                (a) Any change in the assets, liabilities, financial condition,
prospects or operations of the Company, other than changes in the ordinary
course of business, none of which individually or in the aggregate has had or is
reasonably expected to have a material adverse effect on such assets,
liabilities, financial condition, prospects or operations of the Company;
                (b) Any resignation or termination of any officer, key employee
or group of employees of the Company;
                (c) Any material change, except in the ordinary course of
business, in the contingent obligations of the Company by way of guaranty,
endorsement, indemnity, warranty or otherwise;
                (d) Any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the properties, business or
prospects or financial condition of the Company;
                (e) Any waiver by the Company of a valuable right or of a
material debt owed to it;
                (f) Any direct or indirect material loans made by the Company to
any stockholder, employee, officer or director of the Company, other than
advances made in the ordinary course of business;
                (g) Any material change in any compensation arrangement or
agreement with any employee, officer, director or stockholder;
                (h) Any declaration or payment of any dividend or other
distribution of the assets of the Company;
                (i) Any labor organization activity related to the Company;

6



--------------------------------------------------------------------------------



 



                (j) Any debt, obligation or liability incurred, assumed or
guaranteed by the Company, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;
                (k) Any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets;
                (l) Any change in any material agreement to which the Company is
a party or by which it is bound which may materially and adversely affect the
business, assets, liabilities, financial condition, operations or prospects of
the Company;
                (m) Any other event or condition of any character that, either
individually or cumulatively, has or may materially and adversely affect the
business, assets, liabilities, financial condition, prospects or operations of
the Company; or
                (n) Any arrangement or commitment by the Company to do any of
the acts described in subsection (a) through (m) above.
          4.9      Title to Properties and Assets; Liens, Etc. Except as set
forth on Schedule 4.9, the Company has good and marketable title to its
properties and assets, and good title to its leasehold estates, in each case
subject to no mortgage, pledge, lien, lease, encumbrance or charge, other than
(a) those resulting from taxes which have not yet become delinquent, (b) minor
liens and encumbrances which do not materially detract from the value of the
property subject thereto or materially impair the operations of the Company, and
(c) those that have otherwise arisen in the ordinary course of business. All
facilities, machinery, equipment, fixtures, vehicles and other properties owned,
leased or used by the Company are in good operating condition and repair and are
reasonably fit and usable for the purposes for which they are being used. Except
as set forth on Schedule 4.9, the Company is in compliance with all material
terms of each lease to which it is a party or is otherwise bound.
          4.10      Intellectual Property.
                (a) The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and to the Company’s knowledge as presently
proposed to be conducted (the “Intellectual Property"), without any known
infringement of the rights of others. Except that the Company licenses certain
patent rights from Georgio Reverberi (the terms of which have been previously
provided in their entirety to the Purchaser), there are no outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
                (b) The Company has not received any communications alleging
that the Company has violated any of the patents, trademarks, service marks,
trade names, copyrights or

7



--------------------------------------------------------------------------------



 



trade secrets or other proprietary rights of any other person or entity, nor is
the Company aware of any basis therefor.
                (c) The Company does not believe it is or will be necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company, except for inventions,
trade secrets or proprietary information that have been rightfully assigned to
the Company.
          4.11      Compliance with Other Instruments. Except as set forth on
Schedule 4.11, the Company is not in violation or default of any term of its
Charter or Bylaws, or of any material provision of any mortgage, indenture,
contract, agreement, instrument or contract to which it is party or by which it
is bound or of any judgment, decree, order or writ. The execution, delivery and
performance of and compliance with this Agreement and the Related Agreements to
which it is a party, and the issuance and sale of the Note by the Company and
the other Securities by the Company each pursuant hereto, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term or
provision, or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.
          4.12      Litigation. Except as set forth on Schedule 4.12 hereto,
there is no action, suit, proceeding or investigation pending or, to the
Company’s knowledge, currently threatened against the Company that prevents the
Company from entering into this Agreement or the Related Agreements, or
consummating the transactions contemplated hereby or thereby, or which might
result, either individually or in the aggregate, in any material adverse change
in the assets, condition, affairs or prospects of the Company, financially or
otherwise, or any change in the current equity ownership of the Company, nor is
the Company aware that there is any basis for any of the foregoing. The Company
is not a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality which
has or could be expected to have a Material Adverse Effect. There is no action,
suit, proceeding or investigation by the Company currently pending or which the
Company intends to initiate.
          4.13      Tax Returns and Payments. The Company has timely filed all
tax returns (federal, state and local) required to be filed by it. All taxes
shown to be due and payable on such returns, any assessments imposed, and to the
Company’s knowledge all other taxes due and payable by the Company on or before
the Closing, have been paid or will be paid prior to the time they become
delinquent. Except as set forth on Schedule 4.13, the Company has not been
advised (a) that any of its returns, federal, state or other, have been or are
being audited as of the date hereof, or (b) of any deficiency in assessment or
proposed judgment to its federal, state or other taxes. The Company has no
knowledge of any liability of any tax to be imposed upon its properties or
assets as of the date of this Agreement that is not adequately provided for.
          4.14      Employees. Except as set forth on Schedule 4.14, the Company
has no collective bargaining agreements with any of its employees, and there is
no labor union organizing activity pending or, to the Company’s knowledge,
threatened with respect to the Company. Except as disclosed in the Exchange Act
Filings or on Schedule 4.14, the Company is

8



--------------------------------------------------------------------------------



 



not a party to or bound by any currently effective employment contract, deferred
compensation arrangement, bonus plan, incentive plan, profit sharing plan,
retirement agreement or other employee compensation plan or agreement. To the
Company’s knowledge, no employee of the Company, nor any consultant with whom
the Company has contracted, is in violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such individual to be employed by, or to contract with, the
Company because of the nature of the business to be conducted by the Company;
and to the Company’s knowledge the continued employment by the Company of its
present employees, and the performance of the Company’s contracts with its
independent contractors, will not result in any such violation. The Company is
not aware that any of its employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with their duties to the Company. The Company has not received
any notice alleging that any such violation has occurred. Except for employees
who have a current effective employment agreement with the Company, no employee
of the Company has been granted the right to continued employment by the Company
or to any material compensation following termination of employment with the
Company. Except as set forth on Schedule 4.14, the Company is not aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with the Company, nor does the Company have a present intention
to terminate the employment of any officer, key employee or group of employees.
          4.15      Registration Rights and Voting Rights. Except as set forth
on Schedule 4.15 or as disclosed in Exchange Act Filings, the Company is
presently not under any obligation, and has not granted any rights, to register
any of the Company’s presently outstanding securities or any of its securities
that may hereafter be issued. Except as set forth on Schedule 4.15 or as
disclosed in Exchange Act Filings, to the Company’s knowledge, no stockholder of
the Company has entered into any agreement with respect to the voting of equity
securities of the Company.
          4.16      Compliance with Laws; Permits. Except as set forth on
Schedule 4.16, to its knowledge, the Company is not in violation in any material
respect of any applicable statute, rule, regulation, order or restriction of any
domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties which
violation would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement and the
issuance of any of the Securities, except such as has been duly and validly
obtained or filed, or with respect to any filings that must be made after the
Closing, as will be filed in a timely manner. The Company has all material
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which would
materially and adversely affect the business, properties, prospects or financial
condition of the Company.
          4.17      Environmental and Safety Laws. The Company is not in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Except as set forth on Schedule 4.17, no

9



--------------------------------------------------------------------------------



 



Hazardous Materials (as defined below) are used or have been used, stored, or
disposed of by the Company or, to the Company’s knowledge, by any other person
or entity on any property owned, leased or used by the Company. For the purposes
of the preceding sentence, “Hazardous Materials” shall mean (a) materials which
are listed or otherwise defined as “hazardous” or “toxic” under any applicable
local, state, federal and/or foreign laws and regulations that govern the
existence and/or remedy of contamination on property, the protection of the
environment from contamination, the control of hazardous wastes, or other
activities involving hazardous substances, including building materials, or
(b) any petroleum products or nuclear materials.
          4.18      Valid Offering. Assuming the accuracy of the representations
and warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the "Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.
          4.19      Full Disclosure. The Company has provided the Purchaser with
all information requested by the Purchaser in connection with its decision to
purchase the Note and Warrant, including all information the Company believes is
reasonably necessary to make such investment decision. Neither this Agreement,
the exhibits and schedules hereto, the Related Agreements nor any other document
delivered by the Company to Purchaser or its attorneys or agents in connection
herewith or therewith or with the transactions contemplated hereby or thereby,
contain any untrue statement of a material fact nor omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances in which they are made, not misleading. Any financial
projections and other estimates provided to the Purchaser by the Company were
based on the Company’s experience in the industry and on assumptions of fact and
opinion as to future events which the Company, at the date of the issuance of
such projections or estimates, believed to be reasonable.
          4.20      Insurance. The Company has general commercial, product
liability, fire and casualty insurance policies with coverages which the Company
believes are customary for companies similarly situated to the Company in the
same or similar business.
          4.21      SEC Reports. Except as set forth on Schedule 4.21, the
Company has filed all proxy statements, reports and other documents required to
be filed by it under the Exchange Act. The Company has furnished the Purchaser
with copies of (i) its Annual Report on Form 10-K for the fiscal year ended
December 31, 2004 and (ii) its Quarterly Reports on Form 10-Q for the fiscal
quarters ended March 31, 2005, June 30, 2005 and September 30, 2005, and the
Form 8-K filings which is has made during 2005 to date (collectively, the “SEC
Reports"). Each SEC Report was, at the time of its filing, in substantial
compliance with the requirements of its respective form and none of the SEC
Reports, nor the financial statements (and the notes thereto) included in the
SEC Reports, as of their respective filing dates, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

10



--------------------------------------------------------------------------------



 



          4.22      Listing. The Company’s Common Stock is listed for trading on
a Principal Market and satisfies all requirements for listing on a Principal
Market. The Company has not received any notice that its Common Stock will be
delisted from the American Stock Exchange or that its Common Stock does not meet
all requirements for listing. The “Principal Market” for the Common Stock shall
include the American Stock Exchange, NASD OTC Bulletin Board, NASDAQ SmallCap
Market, NASDAQ National Market System, or New York Stock Exchange (whichever of
the foregoing is at the time the principal trading exchange or market for the
Common Stock), or any securities exchange or other securities market on which
the Common Stock is then being listed or traded.
          4.23      No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Securities pursuant to Rule 506 under the Securities Act, or
any applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or subsidiaries take any action or steps that
would cause the offering of the Securities to be integrated with other offerings
(other than such concurrent offering to the Purchaser).
          4.24      Stop Transfer. The Securities are restricted securities as
of the date of this Agreement. The Company will not issue any stop transfer
order or other order impeding the sale and delivery of any of the Securities at
such time as the Securities are registered for public sale or an exemption from
registration is available, except as required by state and federal securities
laws.
          4.25      Dilution. The Company specifically acknowledges that its
obligation to issue the shares of Common Stock upon conversion of the Note and
exercise of the Warrant is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company.
     5.      Representations and Warranties of the Purchaser.
The Purchaser hereby represents and warrants to the Company as follows:
          5.1      No Shorting. The Purchaser and its affiliates and investment
partners will not and will not cause any person or entity, directly or
indirectly, to, engage in “short sales” of the Company’s Common Stock or any
other hedging strategies, as long as the Note shall be outstanding.
          5.2      Requisite Power and Authority. Purchaser has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and the Related Agreements and to carry out their
provisions. All corporate action on Purchaser’s part required for the lawful
execution and delivery of this Agreement and the Related Agreements have been or
will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of Purchaser,

11



--------------------------------------------------------------------------------



 



enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable and
legal remedies.
          5.3      Investment Representations. Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon Purchaser’s representations
contained in the Agreement, including, without limitation, that the Purchaser is
an “accredited investor” within the meaning of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”). The Purchaser confirms that it
has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Note and the Warrant to be purchased by it under this Agreement and the Note
Shares and the Warrant Shares acquired by it upon the conversion of the Note and
the exercise of the Warrant, respectively. The Purchaser further confirms that
it has had an opportunity to ask questions and receive answers from the Company
regarding the Company’s business, management and financial affairs and the terms
and conditions of the Offering, the Note, the Warrant and the Securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Purchaser or to which the
Purchaser had access.
          5.4      Purchaser Bears Economic Risk. Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. Purchaser must bear the economic risk of
this investment until the Securities are sold pursuant to (i) an effective
registration statement under the Securities Act, or (ii) an exemption from
registration is available with respect to such sale.
          5.5      Acquisition for Own Account. Purchaser is acquiring the Note
and Warrant and the Note Shares and the Warrant Shares for Purchaser’s own
account for investment only, and not as a nominee or agent and not with a view
towards or for resale in connection with their distribution.
          5.6      Purchaser Can Protect Its Interest. Purchaser represents that
by reason of its, or of its management’s, business and financial experience,
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Note, the Warrant and the Securities and to protect its own interests in
connection with the transactions contemplated in this Agreement, and the Related
Agreements. Further, Purchaser is aware of no publication of any advertisement
in connection with the transactions contemplated in the Agreement or the Related
Agreements.
          5.7      Accredited Investor. Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.
          5.8      Legends.
               (a) The Note shall bear substantially the following legend:

12



--------------------------------------------------------------------------------



 



    “THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE, STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
NOTE OR SUCH SHARES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO ELECTRIC CITY CORP. THAT SUCH
REGISTRATION IS NOT REQUIRED.”

          (b) The Note Shares and the Warrant Shares, if not issued by DWAC
system (as hereinafter defined), shall bear a legend which shall be in
substantially the following form until such shares are covered by an effective
registration statement filed with the SEC:

    “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES
LAWS. THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
ELECTRIC CITY CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.”

          (c) The Warrant shall bear substantially the following legend:

    “THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK (AS APPLICABLE), UNDER SAID ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ELECTRIC CITY CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.”

13



--------------------------------------------------------------------------------



 



     6.      Covenants of the Company. The Company covenants and agrees with the
Purchaser as follows:
          6.1      Stop-Orders. The Company will advise the Purchaser, promptly
after it receives notice of issuance by the Securities and Exchange Commission
(the “SEC”), any state securities commission or any other regulatory authority
of any stop order or of any order preventing or suspending any offering of any
securities of the Company, or of the suspension of the qualification of the
Common Stock of the Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.
          6.2      Listing. The Company shall promptly secure the listing of the
shares of Common Stock issuable upon conversion of the Note and upon the
exercise of the Warrant on the Principal Market upon which shares of Common
Stock are listed (subject to official notice of issuance) and shall maintain
such listing on a Principal Market so long as any other shares of Common Stock
shall be so listed. The Company will maintain the listing of its Common Stock on
a Principal Market, and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.
          6.3      Market Regulations. The Company shall notify the SEC and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to Purchaser
and promptly provide copies thereof to Purchaser.
          6.4      Reporting Requirements. The Company will timely file with the
SEC all reports required to be filed pursuant to the Exchange Act and, so long
as Purchaser is a holder of any of the Securities, will refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules or regulations thereunder would permit
such termination.
          6.5      Use of Funds. The Company agrees that it will use the
proceeds of the sale of the Note and Warrant for the development in northern
Illinois, or such other location as shall be approved by the board of directors
of the Company, of large-scale, automatic power curtailment system designed to
curtail power at participating customer sites to be known as the “Virtual
Negawatt Power” system plan (the “VNPPTM”) for use by certain select customers
of Commonwealth Edison Company, an Illinois public utility company (“ComEd”),
other applicable public utility companies, or otherwise, as applicable (such
projects, being collectively referred to herein as (the “Financed Projects”) and
general corporate purposes only.
          6.6      Access to Facilities. The Company will permit any
representatives designated by the Purchaser (or any successor of the Purchaser),
upon reasonable notice and during normal business hours, at such person’s
expense and accompanied by a representative of the Company, to (a) visit and
inspect any of the properties of the Company, (b) examine the corporate and
financial records of the Company (unless such examination is not permitted by
federal, state or local law or by contract) and make copies thereof or extracts
therefrom and (c) discuss the affairs, finances and accounts of the Company with
the directors, officers and

14



--------------------------------------------------------------------------------



 



independent accountants of the Company. Notwithstanding the foregoing, the
Company will not provide any material, non-public information to the Purchaser
unless the Purchaser signs a confidentiality agreement and otherwise complies
with Regulation FD, under the federal securities laws.
          6.7      Taxes. The Company will promptly pay and discharge, or cause
to be paid and discharged, when due and payable, all lawful taxes, assessments
and governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.
          6.8      Insurance. The Company will keep its assets which are of an
insurable character insured by financially sound and reputable insurers against
loss or damage by fire, explosion and other risks customarily insured against by
companies in similar business similarly situated as the Company; and the Company
will maintain, with financially sound and reputable insurers, insurance against
other hazards and risks and liability to persons and property to the extent and
in the manner which the Company reasonably believes is customary for companies
in similar business similarly situated as the Company and to the extent
available on commercially reasonable terms.
          6.9      Intellectual Property. The Company shall maintain in full
force and effect its corporate existence, rights and franchises and all licenses
and other rights to use Intellectual Property owned or possessed by it and
reasonably deemed to be necessary to the conduct of its business.
          6.10      Properties. The Company will keep its properties in good
repair, working order and condition, reasonable wear and tear excepted, and from
time to time make all needful and proper repairs, renewals, replacements,
additions and improvements thereto; and the Company will at all times comply
with each provision of all leases to which it is a party or under which it
occupies property if the breach of such provision could reasonably be expected
to have a material adverse effect.
          6.11      Confidentiality. The Company agrees that it will not
disclose, and will not include in any public announcement, the name of the
Purchaser, unless expressly agreed to by the Purchaser or unless and until such
disclosure is required by law or applicable regulation, and then only to the
extent of such requirement.
          6.12      Required Approvals. For so long as 25% of the principal
amount of the Note is outstanding, the Company, without the prior written
consent of the holder of the Note, shall not:
                (a) directly or indirectly declare or pay any dividends, other
than dividends with respect to its preferred stock;

15



--------------------------------------------------------------------------------



 



                (b) liquidate, dissolve or effect a material reorganization;
                (c) become subject to (including, without limitation, by way of
amendment to or modification of) any agreement or instrument which by its terms
would (under any circumstances) restrict the Company’s right to perform the
provisions of this Agreement or any of the agreements contemplated thereby; or
                (d) materially alter or change the scope of the business of the
Company.
          6.13      Reissuance of Securities. The Company agrees to reissue
certificates representing the Securities without the legends set forth in
Section 5.8 above at such time as (a) the holder thereof is permitted to dispose
of such Securities pursuant to Rule 144(k) under the Securities Act, or (b) upon
resale subject to an effective registration statement after such Securities are
registered under the Securities Act. The Company agrees to cooperate with the
Purchaser in connection with all resales pursuant to Rule 144(d) and Rule 144(k)
and provide legal opinions necessary to allow such resales provided the Company
and its counsel receive reasonably requested representations from the selling
Purchaser and broker, if any.
          6.14      Opinion. On the Closing Date, the Company will deliver to
the Purchaser an opinion acceptable to the Purchaser from the Company’s legal
counsel. The Company will provide, at the Company’s expense, such other legal
opinions in the future as are reasonably necessary for the conversion of the
Note and exercise of the Warrant.
     6.15      Debt Coverage Ratio. If, as of the last day of any fiscal
quarter, commencing with the fiscal quarter ending September 30, 2006, the
Market Price (as defined in the Note) of the Common Stock is less than 105% of
the Fixed Conversion Price (as defined in the Note), then the Company shall be
required to have a ratio of EBITDA to Debt Expense of not less than 1.1 to 1.0
as of the last day of such fiscal quarter. For purposes of this Section 6.15:
     "EBITDA” shall mean, as of any date for the 4 fiscal quarters then ended,
the Company’s consolidated net income (or loss) for such period, excluding, to
the extent reflected in determining such consolidated net income (or loss:
(i) gains or losses from the sale, exchange, transfer or other disposition of
property or assets not in the ordinary course of business of the Company and its
subsidiaries, and related tax effects in accordance with generally accepted
accounting principles (“GAAP”), (ii) any other extraordinary or non-recurring
gains or losses not from continuing operations of the Company or its
subsidiaries, and related tax effects in accordance with GAAP, (iii) income
taxes, (iv) interest income net of Interest Expense, and (v) depreciation and
amortization expense.
     "Debt Expense” shall mean for any period, determined for the Company and
its subsidiaries on a consolidated basis for such period, the aggregate of
(i) all scheduled or required payments of principal of indebtedness for such
period, plus (ii) consolidated cash interest expense (including all imputed
interest on capital leases, net of interest income, for such period, but
excluding Performance Interest and Bonus Interest under the Note).

16



--------------------------------------------------------------------------------



 



     6.16      Financed Projects. On a monthly basis, or more often if the
Purchaser shall so request, the Company shall transfer all installed equipment
and other personal property which is subject to a Finance Agreement (as defined
below) to ELC VNPP SUB I, LLC, a Delaware limited liability company and wholly
owned subsidiary of the Company (“Sub 1”) or another similar wholly-owned
subsidiary of the Company (each, a “SPE”), by entering into a Bill of Sale and
Debt Guaranty Agreement with such SPE, substantially in the form set forth in
that certain Bill of Sale and Debt Guaranty Agreement dated as of the date
hereof by and between the Company and Sub 1 (a “Bill of Sale and Debt Guaranty
Agreement”) pursuant to which the Company shall sell, transfer and assign to
such SPE all equipment and other personal property of the Company related to the
Financed Project (including but not limited to all of the Company’s right title
and interest in and to payments under all contracts, agreements, documents or
instruments arising on connection with, including the products and proceeds
relating to each Financed Project). For the purposes hereof, “Finance Agreement”
means each agreement entered into by the Company in respect of any Financed
Project. All corporate and other action necessary and/or advisable to effect the
sale, transfer and assignment of the Finance Agreements contemplated by the Bill
of Sale and Debt Guaranty Agreement, (and any such similar subsequent agreement
arising in connection with the subsequent sale, transfer or assignment of any
Finance Agreement required herein) shall have been taken or made on or before
the execution and delivery of the Bill of Sale and Debt Guaranty Agreement and
each such similar subsequent agreement.
           6.17      Landlord Waivers. Within forty five days (45) after
completion of an installation of equipment at a host site under the Finance
Agreement, the Company shall use its best efforts to obtain and deliver to
Purchase a fully executed landlord waiver, substantially in the form attached
hereto as Exhibit D, relating to such equipment and host site.
     6.18      Expenses. Within 30 days of the end of each fiscal quarter the
Company shall remit to the Purchaser financial statements for each of the
Financed Projects detailing the revenue and expenses of each such Financed
Project (individually, a “Quarterly Expense Report, and collectively, the
“Quarterly Expense Reports”), along with the Company’s calculation of the
Performance and Bonus (as defined in the Note) interest for the applicable
quarter. Within 10 business days of receipt of such Quarterly Expense Reports,
the Purchaser will remit to the Company the amounts collected but not previously
distributed to the Company in the Blocked Account less (i) any due and unpaid
interest, principal and fees on the Note and (ii) the Performance and Bonus
Interest then due and payable.
     7.      Covenants of the Purchaser. The Purchaser covenants and agrees with
the Company as follows:
          7.1      Confidentiality. The Purchaser agrees that it will not
disclose, and will not include in any public announcement, the name of the
Company, unless expressly agreed to

17



--------------------------------------------------------------------------------



 



by the Company or unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
          7.2      Non-Public Information. The Purchaser agrees not to effect
any sales in the shares of the Company’s Common Stock while in possession of
material, non-public information regarding the Company if such sales would
violate applicable securities law.
     8.      Covenants of the Company and Purchaser Regarding Indemnification.
          8.1      Company Indemnification. The Company agrees to indemnify,
hold harmless, reimburse and defend Purchaser, each of Purchaser’s officers,
directors, agents, affiliates, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Purchaser which results, arises out of or is based upon (i) any
misrepresentation by Company or breach of any warranty by Company in this
Agreement or in any exhibits or schedules attached hereto or any Related
Agreement, or (ii) any breach or default in performance by Company of any
covenant or undertaking to be performed by Company hereunder, or any other
agreement entered into by the Company and Purchaser relating hereto.
          8.2      Purchaser’s Indemnification. Purchaser agrees to indemnify,
hold harmless, reimburse and defend the Company and each of the Company’s
officers, directors, agents, affiliates, control persons and principal
shareholders, at all times against any claim, cost, expense, liability,
obligation, loss or damage (including reasonable legal fees) of any nature,
incurred by or imposed upon the Company which results, arises out of or is based
upon (i) any misrepresentation by Purchaser or breach of any warranty by
Purchaser in this Agreement or in any exhibits or schedules attached hereto or
any Related Agreement; or (ii) any breach or default in performance by Purchaser
of any covenant or undertaking to be performed by Purchaser hereunder, or any
other agreement entered into by the Company and Purchaser relating hereto.
          8.3      Procedures. The procedures and limitations set forth in
Section 10.2(c) and (d) shall apply to the indemnifications set forth in
Sections 8.1 and 8.2 above.

18



--------------------------------------------------------------------------------



 



     9.      Conversion of Convertible Note.
          9.1      Mechanics of Conversion.
                (a) Provided the Purchaser has notified the Company of the
Purchaser’s intention to sell the Note Shares and the Note Shares are included
in an effective registration statement or are otherwise exempt from registration
when sold: (i) Upon the conversion of the Note or part thereof, the Company
shall, at its own cost and expense, take all necessary action (including the
issuance of an opinion of counsel) to assure that the Company’s transfer agent
shall issue shares of the Company’s Common Stock in the name of the Purchaser
(or its nominee) or such other persons as designated by the Purchaser in
accordance with Section 9.1(b) hereof and in such denominations to be specified
representing the number of Note Shares issuable upon such conversion; and
(ii) The Company warrants that no instructions other than these instructions
have been or will be given to the transfer agent of the Company’s Common Stock
and that after the Effective Date (as hereinafter defined) the Note Shares
issued will be freely transferable subject to the prospectus delivery
requirements of the Securities Act and the provisions of this Agreement, and
will not contain a legend restricting the resale or transferability of the Note
Shares.
               (b) Purchaser will give notice of its decision to exercise its
right to convert the Note or part thereof by telecopying or otherwise delivering
an executed and completed notice of the number of shares to be converted to the
Company (the “Notice of Conversion”). The Purchaser will not be required to
surrender the Note until the Purchaser receives a credit to the account of the
Purchaser’s prime broker through the DWAC system (as defined below),
representing the Note Shares or until the Note has been fully satisfied. Each
date on which a Notice of Conversion is telecopied or delivered to the Company
in accordance with the provisions hereof shall be deemed a "Conversion Date.”
The Company will cause the transfer agent to transmit the shares of the
Company’s Common Stock issuable upon conversion of the Note (and a certificate
representing the balance of the Note not so converted, if requested by
Purchaser) to the Purchaser by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company (“DTC”) through its Deposit Withdrawal
Agent Commission (“DWAC”) system within three (3) business days after receipt by
the Company of the Notice of Conversion (the “Delivery Date”).
                (c) The Company understands that a delay in the delivery of the
Note Shares in the form required pursuant to Section 9 hereof beyond the
Delivery Date could result in economic loss to the Purchaser. In the event that
the Company fails to direct its transfer agent to deliver the Note Shares to the
Purchaser via the DWAC system within the time frame set forth in Section 9.1(b)
above and the Note Shares are not delivered to the Purchaser by the Delivery
Date, as compensation to the Purchaser for such loss, the Company agrees to pay
late payments to the Purchaser for late issuance of the Note Shares in the form
required pursuant to Section 9 hereof upon conversion of the Note in the amount
equal to the greater of (i) $500 per business day after the Delivery Date or
(ii) the Purchaser’s actual damages from such delayed delivery. Notwithstanding
the foregoing, the Company will not owe the Purchaser any late payments if the
delay in the delivery of the Note Shares beyond the Delivery Date is solely out
of the control of the Company and the Company is actively trying to cure the
cause of the delay. The Company shall pay any payments incurred under this
Section in immediately available funds upon demand

19



--------------------------------------------------------------------------------



 



and, in the case of actual damages, accompanied by reasonable documentation of
the amount of such damages. Such documentation shall show the number of shares
of Common Stock the Purchaser is forced to purchase (in an open market
transaction) which the Purchaser anticipated receiving upon such conversion, and
shall be calculated as the amount by which (A) the Purchaser’s total purchase
price (including customary brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note, for which such Conversion Notice was not timely honored.
          Nothing contained herein or in any document referred to herein or
delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest or dividends
required to be paid or other charges hereunder exceed the maximum amount
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to a Purchaser and thus refunded to the
Company.
          9.2      Maximum Conversion. The Purchaser shall not be entitled to
convert on a Conversion Date, nor shall the Company be permitted to require the
Purchaser to accept, that amount of a Note in connection with that number of
shares of Common Stock other than as set forth in the Note which would be a
violation of Section 3.2 of the Note.
     10.      Registration Rights.
          10.1      Registration Rights Granted. The Company hereby grants
registration rights to the Purchaser pursuant to a Registration Rights Agreement
dated as of even date herewith between the Company and the Purchaser.
          10.2      Indemnification.
                (a) In the event of a registration of any Registrable Securities
under the Securities Act pursuant to the Registration Rights Agreement, the
Company will indemnify and hold harmless the Purchaser, and its officers,
directors and each other person, if any, who controls the Purchaser within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Purchaser, or such persons may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any registration statement under which such Registrable
Securities were registered under the Securities Act pursuant to the Registration
Rights Agreement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Purchaser, and each such person for any reasonable legal
or other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or

20



--------------------------------------------------------------------------------



 



omission or alleged omission so made in conformity with information furnished by
or on behalf of the Purchaser or any such person in writing specifically for use
in any such document.
                (b) In the event of a registration of the Registrable Securities
under the Securities Act pursuant to the Registration Rights Agreement, the
Purchaser will indemnify and hold harmless the Company, and its officers,
directors and each other person, if any, who controls the Company within the
meaning of the Securities Act, against all losses, claims, damages or
liabilities, joint or several, to which the Company or such persons may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the registration statement under which such Registrable Securities
were registered under the Securities Act pursuant to the Registration Rights
Agreement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such person for any reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action, provided, however, that the
Purchaser will be liable in any such case if and only to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished in writing to the Company by or on behalf
of the Purchaser specifically for use in any such document.
                (c) Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party other than under this Section 10.2(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 10.2(c) if and to the extent the indemnifying party is prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 10.2(c) for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof; if the
indemnified party retains its own counsel, then the indemnified party shall pay
all fees, costs and expenses of such counsel, provided, however, that, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified party shall have the right to select
one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

21



--------------------------------------------------------------------------------



 



                (d) In order to provide for just and equitable contribution in
the event of joint liability under the Securities Act in any case in which
either (i) the Purchaser, or any controlling person of the Purchaser, makes a
claim for indemnification pursuant to this Section 10.2 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 10.2 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Purchaser or controlling person of the Purchaser in circumstances
for which indemnification is provided under this Section 10.2; then, and in each
such case, the Company and the Purchaser will contribute to the aggregate
losses, claims, damages or liabilities to which they may be subject (after
contribution from others) in such proportion so that the Purchaser is
responsible only for the portion represented by the percentage that the public
offering price of its securities offered by the registration statement bears to
the public offering price of all securities offered by such registration
statement, provided, however, that, in any such case, (A) the Purchaser will not
be required to contribute any amount in excess of the public offering price of
all such securities offered by it pursuant to such registration statement; and
(B) no person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 10 of the Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.
          10.3      Offering Restrictions. Except as previously disclosed in the
SEC Reports or in the Exchange Act Filings, or stock or stock options granted to
employees or directors of the Company; or shares of preferred stock issued to
pay dividends in respect of the Company’s preferred stock; or equity or debt
issued in connection with an acquisition of a business or assets by the Company;
or the issuance by the Company of stock in connection with the establishment of
a joint venture partnership or licensing arrangement (these exceptions
hereinafter referred to as the "Excepted Issuances”), the Company will not issue
any securities with a continuously variable/floating conversion feature which
are or could be (by conversion or registration) free-trading securities (i.e.
common stock subject to a registration statement) prior to the full repayment or
conversion of the Note (the “Exclusion Period”).
     11.      Miscellaneous.
          11.1      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION BROUGHT BY EITHER PARTY AGAINST
THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN
THE STATE OF NEW YORK. BOTH PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT
AND OTHER AGREEMENTS ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY. IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT DELIVERED IN CONNECTION
HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF
LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED

22



--------------------------------------------------------------------------------



 



MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF ANY AGREEMENT.
          11.2      Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the Purchaser and
the closing of the transactions contemplated hereby to the extent provided
therein. All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.
          11.3      Successors. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, heirs, executors and administrators of the parties hereto and shall
inure to the benefit of and be enforceable by each person who shall be a holder
of the Securities from time to time, other than the holders of Common Stock
which has been sold by the Purchaser pursuant to Rule 144 or an effective
registration statement. Purchaser may not assign its rights hereunder to a
competitor of the Company.
          11.4      Entire Agreement. This Agreement, the exhibits and schedules
hereto, the Related Agreements and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.
          11.5      Severability. In case any provision of the Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
          11.6      Amendment and Waiver.
                (a) This Agreement may be amended or modified only upon the
written consent of the Company and the Purchaser.
                (b) The obligations of the Company and the rights of the
Purchaser under this Agreement may be waived only with the written consent of
the Purchaser.
                (c) The obligations of the Purchaser and the rights of the
Company under this Agreement may be waived only with the written consent of the
Company.
          11.7      Delays or Omissions. It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Related
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. All remedies, either under this Agreement, the Note or the

23



--------------------------------------------------------------------------------



 



Related Agreements, by law or otherwise afforded to any party, shall be
cumulative and not alternative.
          11.8      Notices. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
Company at the address as set forth on the signature page hereof, to the
Purchaser at the address set forth on the signature page hereto for such
Purchaser, with a copy in the case of the Purchaser to John E. Tucker , Esq.,
825 Third Avenue 14th floor New York , New York 10022 , facsimile number
(212) 541-4434, or at such other address as the Company or the Purchaser may
designate by written notice to the other parties hereto given in accordance
herewith.
          11.9      Attorneys’ Fees. In the event that any suit or action is
instituted to enforce any provision in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including, without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.
          11.10      Titles and Subtitles. The titles of the sections and
subsections of the Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
          11.11      Facsimile Signatures; Counterparts. This Agreement may be
executed by facsimile signatures and in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.
          11.12      Broker’s Fees. Except as set forth on Schedule 11.12
hereof, each party hereto represents and warrants that no agent, broker,
investment banker, person or firm acting on behalf of or under the authority of
such party hereto is or will be entitled to any broker’s or finder’s fee or any
other commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 11.12 being untrue.
          11.13      Construction. Each party acknowledges that its legal
counsel participated in the preparation of this Agreement and the Related
Agreements and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Agreement to favor any party against the other.

24



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed the Securities
Purchase Agreement as of the date set forth in the first paragraph hereof.

              COMPANY:   PURCHASER: electric city corp.   Laurus Master Fund,
Ltd.
By:
  /s/ John Mitola   By:   /s/ David Grin
 
           
Name:
  John Mitola   Name:   David Grin
 
           
Title:
  Chief Executive Officer   Title:   Director
 
           
Address:
  1280 Landmeier Road   Address:   c/o Ironshore Corporate Services Ltd.
 
  Elk Grove Village, Illinois 60007       P.O. Box 1234 G.T., Queensgate House,
 
          South Church Street
 
          Grand Cayman, Cayman Islands

25



--------------------------------------------------------------------------------



 



List of Exhibits

     
Form of Convertible Term Note
  Exhibit A
Form of Warrant
  Exhibit B
Form of Opinion
  Exhibit C
Form of Escrow Agreement
  Exhibit D

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CONVERTIBLE NOTE

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF WARRANT

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF OPINION
     1.   The Company is a corporation validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to own, operate and lease its properties and to carry on its
business as it is now being conducted.
     2.   The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Agreement and Related
Agreements. All corporate action on the part of the Company and its officers,
directors and stockholders necessary has been taken for (i) the authorization of
the Agreement and Related Agreements and the performance of all obligations of
the Company thereunder at the Closing, and (ii) the authorization, sale,
issuance and delivery of the Securities pursuant to the Agreement and the
Related Agreements. The Note Shares and the Warrant Shares, when issued pursuant
to and in accordance with the terms of the Agreement and the Related Documents
and upon delivery shall be validly issued and outstanding, fully paid and non
assessable.
     3.   The execution, delivery and performance of the Agreement, the Note or
the Related Agreements by the Company and the consummation of the transactions
on its part contemplated by any thereof, will not, with or without the giving of
notice or the passage of time or both:
     (a)   Violate the provisions of the Charter or bylaws of the company; or
     (b)   To the best of such counsel’s knowledge, violate any judgment,
decree, order or award of any court binding upon the Company.
     4.   The Agreement and Related Agreements will constitute, valid and
legally binding obligations of the Company, and are enforceable against the
Company in accordance with their respective terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, and (b) general
principles of equity that restrict the availability of equitable or legal
remedies.
     5.   To such counsel’s knowledge, the sale of the Note and the subsequent
conversion of the Note into Note Shares are not subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with.
To such counsel’s knowledge, the sale of the Warrant and the subsequent exercise
of the Warrant for Warrant Shares are not subject to any preemptive rights or,
to such counsel’s knowledge, rights of first refusal that have not been properly
waived or complied with.
     6.   Assuming the accuracy of the representations and warranties of the
Purchaser contained in the Agreement, the offer, sale and issuance of the Note
and the Warrant on the Closing Date will be exempt from the registration
requirements of the Securities Act. To

 



--------------------------------------------------------------------------------



 



such counsel’s knowledge, neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy and security
under circumstances that would cause the offering of the Note and the Warrant
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the Securities Act which would prevent the Company from selling
the Note and the Warrant pursuant to Rule 506 under the Securities Act, or any
applicable exchange-related stockholder approval provisions.
     7.   There is no action, suit, proceeding or investigation pending or, to
such counsel’s knowledge, currently threatened against the Company that prevents
the right of the Company to enter into the Agreement or any of the Related
Agreements, or to consummate the transactions contemplated thereby. To such
counsel’s knowledge, except as discussed in the Agreement, the Company is not a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality; nor is there any
action, suit, proceeding or investigation by the Company currently pending or
which the Company intends to initiate.

 